DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s Amendment filed on November 17, 2020 in which claims 1-20 are presented for examination, and a Terminal Disclaimer was filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present disclosure relates generally to building management systems; more particularly, to systems and methods for presenting data, and changes to data, associated with a building management systems (BMS). The closest prior art of record, Coleman et al. US Publication no. 2014/0344427, disclose similar methodology. However, the closest prior art of record failed to show “smart gateway device for providing communications between a first network associated with a building management system (BMS) and a second network associated with a subsystem of the BMS, the smart gateway device comprising: one or more processing circuits configured to: discover a physical device on the second network; receive data comprising a device identifier from the physical device; generate a new virtual device responsive to a determination that the device identifier does not match any device identifiers in a virtual device registry, the virtual device registry providing mapping between the new virtual device and the physical device, one or more data points of the new virtual device corresponding to one or more data points of the physical device; receive data values for the one or more data points of the physical device; and update the one or more data points of the new virtual device with the data values obtained from the physical device, the virtual device configured to represent the physical device on the first network”. These claimed features being present in the independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-7, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Coleman et al. US Publication no. 2014/0344427, disclose similar methodology. However, the closest prior art of record failed to show “providing communications between a first network associated with a building management system (BMS) and a second network associated with a subsystem of the BMS, the method comprising: discovering a physical device on the second network; receiving data comprising a device identifier from the physical device; generating a new virtual device responsive to a determination that the device identifier does not match any device identifiers in a virtual device registry, the virtual device registry providing mapping between the new virtual device and the physical device, one or more data points of the new virtual device corresponding to one or more data points of the physical device; receiving data values for the one or more data points of the physical device; and updating the one or more data points of the new virtual device with the data values obtained from the physical device, the virtual device configured to represent the physical device on the first network.”. These claimed features being present in the independent claim 8 and in conjunction with all the other claimed limitations render claim 8 allowable over the prior art of record.

As per claims 9-14, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 8. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Coleman et al. US Publication no. 2014/0344427, disclose similar methodology. However, the closest prior art of record failed to show “providing communications between a first network associated with a building management system (BMS) and a second network associated with a subsystem of the BMS, the system comprising: one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to implement operations comprising: discovering a physical device on the second network; receiving data comprising a device identifier from the physical device; generating a new virtual device responsive to a determination that the device identifier does not match any device identifiers in a virtual device registry, the virtual device registry providing mapping between the new virtual device and the physical device, one or more data points of the new virtual device corresponding to one or more data points of the physical device; receiving data values for the one or more data points of the physical device; and updating the one or more data points of the new virtual device with the data values obtained from the physical device, the virtual device configured to represent the physical device on the first network.”. These claimed features being present in the independent claim 15 and in conjunction with all the other claimed limitations render claim 15 allowable over the prior art of record.

As per claims 16-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 25, 2021